Citation Nr: 1447688	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to October 18, 2011 for the grant of service connection for right knee instability. 

2. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

4. Entitlement to an initial rating in excess of 10 percent for residuals of a head injury.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left shoulder injury.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left eye injury.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental trauma.

9. Entitlement to service connection for a left shoulder disability.

10. Entitlement to service connection for a left eye disability.

11. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

12. Entitlement to service connection for dental trauma.

13. Entitlement to service connection for a heart disability.

14. Entitlement to service connection for fractured ribs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran had active service from November 1986 to June 1990 and from April 1991 to December 1992 with additional service in Southwest Asia in March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2009 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before a Veterans Law Judge via videoconference on a July 2010 VA Form 9.  The hearing was scheduled for June 2014, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request to be withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The RO declined to reopen the Veteran's claims of entitlement to service connection for a left shoulder and left eye disabilities.  The claims of entitlement to service connection for depression and dental trauma were adjudicated only on the merits, but had been subject to prior final denials.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson, 265 F.3d 1366.

The Veteran also appealed the effective date assigned in the August 2012 rating decision for the grant of a separate rating for migraine headaches associated with his service-connected residuals of a head injury.  A statement of the case was issued in July 2013, but the Veteran did not file a timely substantive appeal.  Therefore, the Board does not have jurisdiction over that issue.  

In his October 2012 notice of disagreement, the Veteran indicated that he had appealed all issues on the July 2009 rating decision.  However, his statements subsequent to that rating decision discuss only the knees, head injury, PTSD, dental trauma, fractured ribs, heart disability, left eye, and left shoulder.  Thus, claims for increased ratings for hemorrhoids and cervical strain and claims for service connection for diarrhea, residuals of chemical burns, spinal injury, ataxia/nervous system damage/sensitivity to chemicals/slurred speech, a breathing condition, elevated cholesterol, erectile dysfunction, and contractures of both elbows are REFERRED to the RO for appropriate action.

The issues of entitlement to and effective date earlier than October 18, 2011 for the grant of service connection for right knee instability, increased ratings for right and left knee degenerative joint disease and entitlement to service connection for heart, left shoulder, left eye, and acquired psychiatric disabilities and dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1990 rating decision denied a claim of entitlement to service connection for a left shoulder disability, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2.  Evidence received since the October 1990 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability. 

3.  An August 2001 rating decision denied claims of entitlement to service connection for a left eye disability and depression, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

4.  Evidence received since the August 2001 rating decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left eye disability and depression.
5.  A June 2000 rating decision denied a claim of entitlement to service connection for dental trauma, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

6.  Evidence received since the June 2000 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dental trauma.  

7.  A fractured rib disability was not present in service or shown to be causally or etiologically a result of a disease, incident, or injury in service.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision is final. 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left shoulder disability is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The August 2001 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left eye disability is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence submitted to reopen the claim of entitlement to service connection for  depression is both new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).
6.  The June 2000 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).

7.  Evidence submitted to reopen the claim of entitlement to service connection for  dental trauma is both new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  The criteria for service connection for fractured ribs have not been met.  38 U.S.C.A. §§ 101(24) , 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for left shoulder and eye disabilities, depression, and dental trauma.  Therefore, no discussion of VA's duty to notify or assist is necessary.

With respect to the service connection claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records, and disability records from the Social Security Administration (SSA) were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  

Service treatment records for the periods of service in 1991 and 1992 have been found to be unavailable.  In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain any potentially missing service treatment records were correctly followed, and since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. § 3.159(c)(2) and (3).  The Veteran was advised that these records were not available, and the Board observes that his case turns on post-service evidence of current symptoms and disability.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim.

With respect to the rib claim, no VA examination was conducted.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that he has a fractured rib disability as a result of service, but he has offered no medical evidence showing such disability.  The evidence of record, in fact, contradicts the assertion.  Thus, the evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. New and Material Evidence

An October 1990 rating decision denied entitlement to service connection for a left shoulder disability.  A June 2000 rating decision denied entitlement of service connection for dental trauma.  An August 2001 rating decision denied entitlement to service connection for a left eye injury and depression.  The Veteran did not appeal these decisions, and no new and material evidence was received within one year of any decision.  Therefore, they became final.

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Both the left shoulder and left eye claims were denied on the basis that, while there was evidence of an in-service event or injury, there was no residual, chronic disability contemporaneous with the claim.  The dental claim was denied on the basis that the service treatment records did not show dental trauma having occurred in service.  The claim for depression was denied on the basis that the disability was not incurred in or aggravated by service. 

Since those decisions, additional VA and private treatment records and lay statements have been received, as well as records related to the Veteran's SSA disability benefits.  The Veteran is documented to have blurred vision, but it is service-connected as part of his residuals of a head injury.  However, VA treatment notes have also documented his reports of having a detached retina.  The Veteran is not competent to diagnose a detached retina, but he is competent to speak to having received that diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).   Further, with regard to his left shoulder, a December 2007 VA examiner documented a positive left shoulder impingement sign.  In both cases, this evidence was not of record at the time of the prior final denial and goes to a current disability, which was an element lacking at that time.  Therefore, the Board finds that new and material evidence sufficient to reopen the claims has been received, and the claims to reopen the previously denied claims seeking entitlement to service connection for a left eye and left shoulder disabilities are granted.

As for the dental trauma, the new evidence includes the Veteran's testimony at a March 2011 DRO hearing at which he indicated that he received a bridge to replace two teeth while in service due to loss due to trauma and that he subsequently lost more teeth because of the dental work in service.  This evidence was not of record in June 2000 and it is material as it relates the bridge consult noted in service treatment records to a traumatic event; thus, it addresses the missing element of dental trauma occurring in service.  

For the depression claim, the Veteran submitted a December 2007 letter by a private therapist which stated that she believes the Veteran is likely suffering from an anxiety-related disorder, in part based on their processing of his military experiences.  The United States Court of Appeals for Veterans Claims has held that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the symptoms of his mental condition, whatever it is. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, evidence relating any diagnosis of an acquired psychiatric disorder to military service is sufficient to raise a reasonable possibility of substantiating the previously denied claim of entitlement to service connection for depression.   
Therefore, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for dental trauma and depression has also been received.  The claims to reopen are granted.


III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he suffered fractured ribs as a result of a motor vehicle accident (MVA) in service, with re-injuries approximately nine months later and in 1991 during a mock drill.  However, his service treatment records do not show that he suffered fractured ribs as a result of the MVA.  Additionally, the competent medical evidence does not reflect a current diagnosis associated with fractures to the ribs.  Imaging studies of the chest and abdomen dated in December 2007 do not show any evidence of rib fractures or residuals of such an injury.  No diagnosis of a disability associated with fractured ribs is present in post-service treatment notes.

The Veteran's statements are the only evidence that speaks to the existence and etiology of a fractured rib disability.  The Veteran is competent to offer evidence of symptoms and disabilities he can observe, such as rib pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the presence of fractured ribs and the assessment of a related disability requires testing and specialized knowledge.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability associated with his complaints of rib pain or such disability at any time during the claim period or with the period of time shortly before the claim was filed, there is no disability which can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for fractured ribs. Therefore, his claim must be denied. 


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left eye disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for depression is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for dental trauma is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for fractured ribs is denied.


REMAND

The remaining issues on appeal must be remanded to allow for further development of the claims.  With respect to the right and left knee disabilities, another VA examination must be scheduled to assess the current nature and severity of these disabilities.  The most recent examination was in October 2011, but the findings are incomplete.  The examiner did not respond to questions regarding additional loss of extension after repetition of movement, and did not note the results of Lachman's and Anterior/Posterior Drawer testing for either knee.  Thus, these findings are incomplete and insufficient to serve as the basis for the determination of the appropriate ratings for the service-connected right and left knee disabilities.  

As for the Veteran's residuals of head injury and acquired psychiatric disorder claims, in a February 2014 VA Form 9, the Veteran references March 31st  studies related to the brain and PTSD.  The Board is unclear as to whether he is referring to VA or private treatment records; however, the most recent VA treatment note in the file is dated in December 2007.  Thus the appeal of those issues is remanded so that any outstanding treatment notes may be identified and obtained.  

Additionally, with regard to the residuals of a head injury, in the February 2014 VA Form 9, the Veteran stated that his "eyesight is leaving his head injury" and as blurred vision is service-connected as a part of the head injury, the Board interprets this statement as an indication that the residuals of the head injury have gotten worse since the last examination in August 2012.  Therefore, the Veteran should be scheduled for another VA examination to assess the current nature and severity of that disability.   VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that a new examination is required where there is evidence of a disability worsening since the last examination).

With respect to the heart disability claim, there is evidence that the Veteran has symptoms associated with a heart disability, but there is no definitive diagnosis.  The Veteran contends that he has a heart disability that is a result of his Persian Gulf War service.  Therefore, the claim is remanded so that a VA examination may be scheduled to assess the existence and etiology of a heart disability. 

As for the Veteran's left shoulder, left eye, acquired psychiatric disorder, and dental trauma claims, in each case there is evidence of an in-service event, disease, or injury and a current disability and indication of a connection between the two. Therefore, the Veteran should be scheduled for a VA examination to assess the existence and etiology of left shoulder, left eye, acquired psychiatric, and dental trauma disabilities. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, for the earlier effective date claim, since there is an indication of VA treatment records prior to October 18, 2011, those records must be obtained and reviewed to determine if they may help establish an earlier effective date for service connection for instability of the right knee.  See Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify the provider of the March 31st treatment referenced on the February 2014 VA Form 9 and that he authorize release of the records to VA, if necessary, or supply the records directly.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Obtain all VA treatment notes from the VA North Texas Health Care System, including all associated outpatient clinics dated from December 2007 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his right and left knee disabilities.  The claims file must be sent for review in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his residuals of a head injury.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

5.  Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of heart disability.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify any diagnosed heart disabilities.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed heart disability began in service, was caused by service, or is otherwise related to service?

If there is no diagnosed heart disability, does the Veteran have an undiagnosed illness that manifests in his heart symptoms as a result of his service in the Persian Gulf?

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  

6. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his left shoulder disability.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left shoulder disability is related to the in-service MVA and left shoulder complaints or is otherwise a result of military service?

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  

7. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his left eye disability.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all diagnosed disabilities of the left eye.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of the Veteran's left eye is related to the in-service MVA and left eye treatment in service or is otherwise a result of military service?

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  

8. Schedule the Veteran for a VA psychiatric examination to assess the existence and etiology of an acquired psychiatric disorder.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all acquired psychiatric disorders represented by the Veteran's symptomatology.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disorder is related to the documented in-service mental health symptoms or is otherwise a result of military service?

If the examiner determines that the Veteran meets the criteria for a diagnosis of PTSD, the examiner must identify the specific stressors that were the cause of the PTSD.  

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  

9. Schedule the Veteran for a VA dental examination to assess the existence and etiology of the residuals of dental trauma.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Does the Veteran currently exhibit residuals of dental trauma, e.g., missing teeth?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any residuals of dental trauma found at the examination are related to the in-service MVA or are otherwise a result of military service?

The term "at least as likely as not" does not mean within
the realm of medical possibility, but rather that the
medical evidence both for and against a conclusion is so
evenly divided that it is as medically sound to find in
favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered.  

10. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

11. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


